Citation Nr: 1105055	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-36 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent 
for a left shoulder disability, to include a frozen (minor) 
shoulder, with chronic dislocations, post-operative. 

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from July 1945 to September 1946 
and from March 1951 to January 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision from the Department 
of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida. 

This matter was previously before the Board in December 2009 and 
October 2010, at which time it was remanded for additional 
development.  It is now returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left shoulder disability is manifested by severe 
pain, stiffness, weakness, and limited motion, which he treats 
with over-the-counter medication.


CONCLUSION OF LAW

The criteria for a disability rating greater than 40 percent for 
left shoulder disability, to include a frozen (minor) shoulder, 
with chronic dislocations, post-operative, have not been met.  38 
U.S.C.A. § 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5200, 5202  (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court (Supreme Court) held that the blanket presumption 
of prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in March 2008, April 2010, May 2010, and 
November 2010 the Veteran was notified of the evidence not of 
record that was necessary to substantiate his claim.  He was told 
what information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied.  The foregoing correspondence 
also provided the requisite notice with regard to the Dingess 
requirements.

For increased-compensation claims, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice  regarding how disability ratings and effective dates are 
assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in 
the above mentioned letters and other correspondence provided by 
the RO.  Specifically, VA informed the Veteran of the necessity 
of providing, on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disability, and the effect that the worsening has on 
his employment and daily life.  The Veteran was informed that 
should an increase in disability be found, a disability rating 
would be determined by applying the relevant diagnostic codes; 
and examples of pertinent medical and lay evidence that he could 
submit relevant to establishing entitlement to increased 
compensation.  The Veteran was also provided notice of the 
applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  There is no indication of 
any additional, relevant records that the RO failed to obtain.  
The Veteran has been medically evaluated.  In sum, the Board 
finds that the duty to assist and duty to notify provisions of 
the VCAA have been fulfilled and no further action is necessary 
under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the 
present level of a disability for any increased rating claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).  VA must analyze 
the evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated  functional 
loss in light of 38 C.F.R. § 4.40, which requires the VA to 
regard as "seriously disabled" any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be considered.  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the diagnostic code 
provisions predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010). 

The Veteran seeks a disability rating greater than 40 percent for 
his service-connected left shoulder disability.  His left 
shoulder disability is currently rated as 40 percent disabling 
under Diagnostic Code 5200 which provides the rating criteria for 
scapulohumeral articulation.  Under this diagnostic code 
provision, the maximum 40 percent rating is assigned where there 
is unfavorable ankylosis of the scapulohumeral articulation of 
the minor shoulder and arm, with abduction limited to 25 degrees 
from the side.

The only applicable diagnostic code provision which provides a 
disability rating greater than 40 percent for the minor shoulder 
is Diagnostic Code 5202 which provides the rating criteria for 
impairment of the humerus.  The next higher disability rating of 
50 percent is assigned when there is evidence of nonunion (false 
flail joint) of the humerus.  The maximum 70 percent disability 
rating is warranted where there is medical evidence of a loss of 
the head of the humerus resulting in a flail shoulder.

A VA examination report dated in February 2007 shows that the 
Veteran reported having continued pain and limitation of motion.  
He was said to have been diagnosed with adhesive capsulitis in 
2005, and that surgery had been recommended but declined because 
of his old age.  He was treated with over-the-counter pain 
medication and exercises.   It was also noted that in August 2002 
he suffered a stroke that resulted in some weakness of the left 
upper extremity.  

Parenthetically, at this juncture the Board notes that a VA 
examination report dated in April 2002, prior to the first stroke 
of the Veteran, shows that the left shoulder was manifested by 
pain and weakness.  Range of motion of the left shoulder was 90 
degrees of extension, 90 degrees of internal rotation, and 60 
degrees of external rotation.

The February 2007 VA examiner continued that in October 2006 he 
suffered another stroke, at which time the left upper extremity 
was paralyzed.  With time, slight improvement in the movements of 
the left upper extremity was indicated.  At present he reported 
pain in the shoulder that would radiate all the way down to 
include the whole left upper extremity.  He also described that 
the pain was constant and would flare up on any movement of the 
shoulder.  He has tingling and numbness in the fingers.  It was 
indicated that the left upper extremity was useless, as he could 
not hold anything with his hand because of the spasticity in his 
hand and fingers.  He was given a wrist splint but he has not 
used it.  He has lost most of his motions in his shoulder, elbow, 
and hand after the second stroke.  He would take over-the-counter 
pain medication for the pain.  He added that most of the time the 
pain was at 10 on a scale of 10 in intensity.  He did not use any 
assistive devices and received assistance with activities of 
daily living from his wife.  The Veteran was said to be retired.

Physical examination revealed that the Veteran was holding his 
left upper extremity against his chest with the elbow slightly 
flexed and the wrist and fingers in a flexed position.  This was 
typical of the post-stroke spastic hemiplegia of the upper 
extremity.  Examination of the left shoulder showed no local 
tenderness or swelling or deformity.  Range of motion was 
severely restricted.  Forward flexion has 25 degrees of active 
motion and 40 degrees of passive motion with pain.  Abduction had 
25 degrees of active motion and 40 degrees of passive motion with 
pain.  External rotation had 20 degrees of active and 30 degrees 
of passive motion with pain.  Internal rotation had 50 degrees of 
active and 60 degrees of passive motion with pain.  Repetitive 
motion of the shoulder was not feasible because of severe pain 
and his reluctance to do that because of pain.  The diagnosis was 
left upper extremity spastic hemiplegia following a recent 
stroke, and osteoarthritis of the left shoulder joint.

VA outpatient treatment records dated from August 2007 to June 
2010 show intermittent treatment for symptoms associated with the 
left shoulder disability.  The treatment record show reports of 
continued left shoulder pain with a 50 year history of left 
shoulder dislocation.  Degenerative joint disease of the left 
shoulder was also noted.  The Veteran was treated with over-the-
counter pain medication. 

A VA joints examination report dated in July 2008 shows that the 
Veteran reported experiencing pain and weakness in the left 
shoulder.  He indicated that he had experienced two strokes in 
the preceding four years which had severely limited his ability 
to move or use is left arm due to stroke residuals.  He reported 
he was able to barely form a grip with his hand status post the 
stroke, and his shoulder had very limited range of motion.  He 
added that he was unable to raise his left arm to dress himself 
or to shower, and his wife would help with grooming.  He 
indicated that prior to the first stroke, approximately four 
years earlier, he had severe limitations of his range of motion 
of his left shoulder, but was able to use his hand and do some 
lifting with the left arm.  After his second stroke, he described 
feeling like a "cripple."  His wife would have to cut his meat 
when eating and help with dressing.  He could not hold a soda 
bottle with the left hand. 

The examiner noted there was evidence of guarding of movement and 
abnormal motion in the left shoulder.  While there was pain and 
weakness, there was no deformity, giving way, instability, 
stiffness, incoordination, dislocation, subluxation, or decreased 
speed of joint motion.  Daily severe flare-ups were noted.  
Physical examination revealed range of motion of the left 
shoulder was flexion to 30 degrees and abduction to 30 degrees 
with pain on motion.  The examiner noted there was no additional 
loss of range of motion after repetitive use.  The diagnosis was 
degenerative joint disease in the left shoulder.   The examiner 
noted that functional impairment associated with the left 
shoulder, with respect to physical and sedentary activities, 
included decreased manual dexterity, problems with lifting and 
carrying, decreased strength upper extremity, pain, and 
disfigurement.  The examiner added that the Veteran was status 
post two strokes and that he had reported stroke residuals in the 
left shoulder, arm, and hand.  Without resorting to mere 
speculation, it was difficult for the examiner to determine how 
much of the functional limitation was attributable to his stroke 
residuals or to his service-connected left shoulder condition.

VA outpatient treatment records dated from June 2010 to November 
2010 show continued treatment of reported left shoulder pain.

A VA examination report dated in November 2010 shows that the 
Veteran's entire claims file was reviewed in conjunction with 
conducting the examination of the Veteran.  The Veteran reported 
severe pain to his left shoulder, associated with limited 
mobility.  He added that he was unable to elevate his arm.  He 
reported taking over-the-counter medication for the pain.  It was 
also indicated that he had suffered a stroke about six years 
earlier and had residual left hemiplegia.  He stated that he had 
limited mobility to his left shoulder even prior to the stroke.  
He had received no recent physical therapy or injections.  His 
course was said to be getting progressively worse, and his 
response to treatment was said to be fair.  

The examiner indicated that there was no left shoulder deformity, 
giving way, or instability.  There was pain, stiffness, weakness, 
and decreased speed of joint motion.  There were no episodes of 
dislocation, subluxation, incoordination, locking, effusion, or 
inflammation.  There were daily severe flare-ups of constant pain 
which could last hours, alleviated by over-the-counter 
medication.  The functional effects of the flare-ups were said to 
be limited use of the arm and shoulder.  There were no 
constitutional symptoms of arthritis, incapacitating episodes of 
arthritis, or inflammatory arthritis.  He was able to stand for 
15 to 30 minutes, but was unable to walk more than a few yards.  
No assistive devices were used.  No weight bearing joint was 
affected.  There was no loss of a bone or a part of a bone.  
There were no recurrent dislocations.

Physical examination revealed abnormal motion, guarding of 
movement, and limited range of motion.  There was pain with 
active range of motion.  Left flexion was from zero to 25 
degrees; left abduction was from zero to 25 degrees; left 
internal rotation was from zero to 25 degrees; and left external 
rotation was from zero to 40 degrees.  There was objective 
evidence of pain following repetitive motion, but there were no 
additional limitations after three repetitions of range of 
motion.  There was no joint ankylosis.  X-rays revealed 
degenerative changes.  The Veteran was said to have been a cab 
driver, but had been retired since the 1990's as he was eligible 
by age or duration of work.  The diagnosis was left shoulder 
degenerative joint disease, adhesive capsulitis.  The disability 
was said to have significant effects on usual occupation as to 
decreased mobility and strength, and upper extremity pain.  He 
was also said to have problems with activities of daily living.  
The disability was said to have a mild effect on travelling and 
feeding; a moderate effect on recreation, toileting and grooming; 
and prevented chores, shopping, exercise, sports, bathing, 
dressing, and driving.

The examiner added that due to the severity of the left shoulder 
degenerative joint disease and adhesive capsulitis, the Veteran 
had weak and painful movement limiting his functional ability.  
The examiner opined that the left shoulder condition
was due to the orthopedic condition of degenerative joint disease 
and adhesive
capsulitis rather than a history of a stroke residual.  The 
objective evidence
demonstrated pathology that was orthopedic in nature, and there 
was no residual of a hemiparesis that would be consistent with a 
stroke, but rather his presentation was
consistent with orthopedic pathology.

As noted above, the Veteran is already in receipt of the maximum 
40 percent disability rating available for the minor shoulder and 
arm under Diagnostic Code 5200, therefore, the Board will 
consider the Veteran's disability under alternate diagnostic code 
provisions in a effort to possibly obtain a higher disability 
rating.

The evidence, however, does not support a disability rating in 
excess of 40 percent under Diagnostic Code 5202.  As stated 
before, the next higher rating of 50 percent under Diagnostic 
Code 5202 is available only upon evidence of nonunion of the 
humerus (a false, flail joint); and the highest disability rating 
of 70 percent requires loss of the head of the humerus (flail 
shoulder).  Although medical records reflect evidence of 
glenohumeral joint space narrowing in the left shoulder, the 
record contains no evidence of any nonunion of the humerus or 
loss of the humerus head.  As such, based on the medical evidence 
of record, a higher disability rating under Diagnostic Code 5202 
would not be warranted.

The highest possible disability ratings under Diagnostic Code 
5201 (for limitation of motion of the arm) is 30 percent and 
under Diagnostic Code 5203 (for impairment of the clavicle or 
scapula) is 20 percent.  Since the Veteran is already rated at 40 
percent, evaluation under either of these diagnostic code 
provisions would not provide him with a greater benefit.

The Board has also considered an increased disability rating for 
functional impairment due to pain; however, the Veteran is 
already receiving a disability rating based on symptomatology 
that includes limitation of motion and functional loss due to 
pain on motion.  Additionally, regulations concerning functional 
loss are not applicable to increase the rating where a disability 
is rated at the maximum level provided by the diagnostic code 
under which it is rated, as is the Veteran's situation under 
Diagnostic Code 5200.  See VAOPGCPREC 36-97 (holding that 
consideration must be given to the extent of disability under 38 
C.F.R. §§ 4.40 and 4.45 "when a Veteran has received less than 
the maximum evaluation" under Diagnostic Code 5293); see also 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (Remand for the 
Board to consider functional loss due to pain was not appropriate 
where the claimant was already receiving the maximum disability 
rating available for limitation of motion); Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997) (although the Board is required to 
consider the effect of the Veteran's pain when making a rating 
determination, the rating schedule does not require a separate 
rating for pain).  Therefore, because the Veteran is receiving 
the maximum schedular disability rating under Diagnostic Code 
5200, an increased disability rating based on functional loss is 
not available.  As such, a higher disability rating based on 
functional loss due to pain pursuant to 38 C.F.R. §§ 4.40 and 
4.45 is not warranted. 

The Board has considered the Veteran's assertions that his left 
shoulder disability warrants a higher disability rating.  While 
he is competent to report that his symptoms are worse, the 
training and experience of medical personnel makes the VA and 
private physicians' findings more probative as to the extent of 
the disability. 
After reviewing all pertinent provisions, however, the Board can 
find no basis on which to assign a higher or separate disability 
rating.  The preponderance of the evidence is against a 
disability rating higher than 40 percent for the Veteran's left 
shoulder disability.  Based upon the guidance of the Court in 
Hart, the Board has considered whether a staged rating is 
appropriate.  However, in the present case, the Veteran's 
symptoms remained constant throughout the course of the period on 
appeal and as such staged ratings are not warranted.  Thus, the 
benefit-of-the doubt doctrine does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b).


ORDER

A disability rating in excess of 40 percent for a left shoulder 
disability, to include a frozen (minor) shoulder, with chronic 
dislocations, post-operative, is denied.


REMAND

Unfortunately, another remand is required in this case as to the 
issue of entitlement to a TDIU.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  VA 
has a duty to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) 
(2010).

Following the issuance of the most recent Supplemental Statement 
of the Case to the Veteran by VA in December 2010, in January 
2011, VA received an addendum to the November 2010 VA examination 
report wherein the examiner indicated that the "Veteran's severe 
pain deemed him unemployable as the left shoulder pain and 
limitation of motion precluded him from obtaining gainful 
employment in this competitive job market."

The law provides that a TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his service-
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16.  Consideration may be given to a Veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her age 
or the impairment caused by non-service-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of his or 
her service-connected disabilities and there is one disability 
ratable at 60 percent or more, or, if more than one disability, 
at least one disability ratable at 40 percent or more and a 
combined disability rating of 70 percent.  Id.

In determining whether a Veteran is entitled to a TDIU, neither 
his non-service-connected disabilities nor his advancing age may 
be considered.  See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 
Vet. App. 91, 94 (1992).

In the December 2010 Supplemental Statement of the Case, the RO 
considered whether the entitlement to a TDIU on an extraschedular 
basis was warranted, but determined that the evidence did not 
show exceptional pattern of disability (with frequent 
hospitalizations or marked impairment in employment) as to render 
impractical the application of the regular schedular standards.  
However, it appears that the RO did not consider the December 
2010 Addendum as it was not in the Veteran's claims file at the 
time of the issuance of the December 2010 Supplemental Statement 
of the Case.  Since the record reflects that the Veteran may be 
unable to work because of his service-connected left shoulder 
disability, the Board must Remand the issue for the RO to again 
consider whether referral for extraschedular consideration is 
warranted in this case.  To accord justice in an exceptional case 
where the scheduler standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment. 38 
C.F.R. § 3.321(b)(1).  Such a rating can include a TDIU.  38 
C.F.R. § 4.16.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The RO/AMC will review the additional 
evidence of record received by VA in January 
2011, specifically the December 2010 Addendum 
to the November 2010 VA examination, and 
readjudicate the Veteran's claim of 
entitlement to a TDIU, to include whether 
referral of this matter for extraschedular 
consideration is warranted.  If further 
action is required, it should be undertaken 
prior to further claim adjudication.

If the benefit sought on appeal remains 
denied, the Veteran should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


